Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of tubular regions arranged between each of the alternating mesh-number increasing regions and the mesh-number decreasing regions” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a plurality of tubular regions arranged between each of the alternating mesh-number increasing regions and the mesh-number decreasing regions”. After a full review of Applicant’s disclosure, there is no support for a plurality of tubular regions between each of the alternating mesh-number increasing regions and the mesh-number decreasing regions. Applicant’s disclosure only provides for one tubular region being between a mesh-number increasing region and a mesh-number decreasing region. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a plurality of tubular regions arranged between each of the alternating mesh-number increasing regions and the mesh-number decreasing regions”. After a full review of Applicant’s disclosure, there is no support for a plurality of tubular regions between each of the alternating mesh-number increasing regions and the mesh-number decreasing regions. Applicant’s disclosure only provides for one tubular region being between a mesh-number increasing region and a mesh-number decreasing region. The claimed limitation is regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of tubular regions arranged between each of the alternating mesh-number increasing regions and the mesh-number decreasing regions, the plurality of tubular regions including first ones and second ones, wherein each of the first ones have a leg side edge abutting the mesh-number increasing region and a sole side edge abutting the mesh-number decreasing region, and each of the second ones have a leg side edge abutting the mesh-number decreasing region and a sole side edge abutting the mesh-number increasing region”. The claim limitation is indefinite as it is unclear if Applicant is intending for one tubular region being between a mesh-number increasing region and a mesh-number decreasing region, or more than one tubular region being between a mesh-number increasing region and a mesh-number decreasing region. After a full review of Applicant’s disclosure, it appears Applicant meant for there to be only one tubular region between a mesh-number increasing region and a mesh-number decreasing region, which is consistent with the instant Specification and Drawings. Claim 1 is rejected as best understood by examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3 and 6 is/are rejected, insofar as is definite, under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 5204026 B2) in view of Lasher (US 271,338).
Regarding Claim 1, Hiroyuki discloses a sock (1) formed by circular knitting (para.12) or flat knitting along a knitting axis (para.11), the sock comprising: - a tubular leg part (2); - a tubular sole part (3); and - a heel part (4) between the leg part and the sole part (as seen in Fig.1), the heel part comprising: - a plurality of mesh-number varying regions (lower 75% of 10, 12a of 12A,12b of 12A, 12a of 12B,12b of 12B, 14) arranged along the knitting axis, wherein each of the plurality of mesh-number varying regions is defined as only a mesh-number increasing region (lower 75% of 10, 12b of 12A,12b of 12B) or a mesh-number decreasing region (12a of 12A, 12a of 12B, 14)(as seen in Fig.2), and wherein the mesh-number increasing regions and mesh-number decreasing regions are alternatingly arranged along the knitting axis (as seen in Fig.2); - a [plurality of] tubular region[s] (11,13,15) arranged between alternating mesh-number increasing regions and the mesh-number decreasing regions (as seen in Fig.1 & 2; 11 is between lower 75% of 10 and 12a of 12A, 13 is between 14 and 12b of 12B, 15 is between 12b of 12A and 12a of 12B), the plurality of tubular regions including first ones (11,13,15), wherein each of the first ones have a leg side edge (side of 11,13,15 facing 2) abutting the mesh-number increasing region and a sole side edge (side of 11,13,15 facing 3) abutting the mesh-number decreasing region (as seen in Fig.1 & 2), and the mesh-number varying regions including: - an upper mesh-number varying region (lower 75% of 10) connected to a lower edge of the leg part; - a lower mesh-number varying region (14) connected to an upper edge of the sole part; and - a plurality of intermediate mesh-number varying regions (12a of 12A, 12bof 12A, 12a of 12B, 12b of 12B) between the upper mesh-number varying region and the lower mesh-number varying region (as seen in Fig.1 & 2), wherein the number of courses of the upper mesh-number varying region (lower 75% of 10) is smaller than each of the number of courses of the lower mesh-number varying region (14) and the number of courses of the intermediate mesh-number varying regions (12a of 12A,12b of 12A, 12a of 12B,12b of 12B)(i.e. as seen in Fig.1 & 2, the lower 75% of 10 has less courses than each of 12a of 12A,12b of 12A, 12a of 12B,12b of 12B,14), and wherein the number of courses of the tubular regions (11,13,15) is smaller than the number of courses of the mesh-number varying regions (lower 75% of 10, 12a of 12A,12b of 12A, 12a of 12B,12b of 12B,14)(i.e. the smaller height of regions 11,13,15 in Fig.2 compared to regions lower 75% of 10, 12a of 12A,12b of 12A, 12a of 12B,12b of 12B,14 said height being indicative of the number of courses knitted in the respective region). Hiroyuki does not disclose a plurality of tubular regions arranged between each of the alternating mesh-number increasing regions and the mesh-number decreasing regions, the plurality of tubular regions including second ones, wherein each of the second ones have a leg side edge abutting the mesh-number decreasing region and a sole side edge abutting the mesh-number increasing region. However, Lasher teaches a sock (Fig.1) having at least eight mesh-number varying regions (d-h,i,j,k) and a plurality of tubular regions (s-v,o,v’,u’), one tubular region positioned between each mesh-number varying region of the mesh-number varying regions (as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel region of Hiroyuki to include a tubular region positioned between each mesh-number varying region, as taught by Lasher, in order to provide a sock with a heel pocket that snugly fits a user’s heel and does not bunch in an uncomfortable manner when being worn, due to the shaping provided by alternating tubular regions between each mesh-number varying region. When in combination, Hiroyuki and Lasher teach a second plurality of tubular regions, wherein each of the second ones (of Lasher) have a leg side edge abutting the mesh-number decreasing region (Hiroyuki: 12a of 12A, 12a of 12B) and a sole side edge abutting the mesh-number increasing region (Hiroyuki: 12b of 12A,12b of 12B); providing a tubular region positioned between each mesh-number increasing region and mesh-number decreasing region.

Regarding Claim 2, Hiroyuki discloses a sock according to claim 1, wherein the upper mesh-number varying region (lower 75% of 10) is constituted by a mesh-number increasing region (as seen in Fig.2, the upper portion of the lower 75% of 10 is wider and therefore is an “increasing region”) and the lower mesh-number varying region (14) is constituted by a mesh-number reducing region (as seen in Fig.2, the upper portion of 14 is narrower and therefore is a “reducing region”).

Regarding Claims 3 and 6, Hiroyuki discloses the invention substantially as claimed above. Hiroyuki does not disclose a sock wherein the number of the mesh-number varying regions is six and the number of the tubular regions is five, or the number of the mesh-number varying regions is eight and the number of the tubular regions is seven. However, Lasher teaches a sock (Fig.1) wherein a number of mesh-number varying regions is six (d-h,i) and a number of tubular regions is five (s-v,o), or a number of mesh-number varying regions is eight (d-h,i,j,k) and a number of tubular regions is seven (s-v,o,v’,u’)(as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel region of Hiroyuki to have six or eight mesh-number varying regions and five or seven tubular regions, as taught by Lasher, in order to provide a sock which snugly fits a user’s heel and does not bunch in an uncomfortable manner when being worn. 

 Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
6.	 Applicant’s Remarks: Applicant does not agree with the Examiner's reference to "75% of 10" in forming the rejection. It is noted by Applicant that Hiroyuki does not disclose or suggest the number of courses of the regions (10 and 14) and/or a comparison thereof. Thus, even if it is assumed that the height of the regions (10, 14) in Fig. 2 represents the number of courses of the regions, Fig. 2 does not disclose and/or suggest that the number of courses of the region (10) is smaller than that of region (14).
	Examiner’s Response: Examiner respectfully disagrees and notes that Hiroyuki clearly teaches that the regions of 10 and 14 are formed from the same knit structure/stitching, therefore one of skill in the art would reasonable conclude that a portion of the height of 10 would indeed have a smaller number of courses than the full height of 14. For these reasons, Applicant’s argument is not found persuasive.

7.	Applicant’s Remarks: Applicant asserts that Lasher does not disclose a tubular region.
	Examiner’s Response: Examiner respectfully disagrees. Lasher teaches a tubular region in as much as has been claimed by Applicant. Further, it is noted that Lasher is used merely to teach additional gusset/tubular regions between expansion portions of the heel pouch. Hiroyuki teaches the tubular regions and Lasher is introduced simply to teach increasing the number of tubular regions formed. For these reasons, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732